                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                            4:18CR3090

      vs.
                                                             ORDER
ANTONIO AGUILAR ESCOBAR,

                     Defendant.


      Defendant has new counsel, and after conferring with his new attorney, he
has decided to proceed with trial on stipulated facts. The court examining
Defendant, again advising him of his trial rights and confirming that he does not
want a jury trial. The undersigned magistrate judge finds that Defendant has
knowingly and voluntarily waived his right to appear at a trial, cross-examine the
government’s witnesses, and present evidence in his defense.


      Accordingly,

      IT IS ORDERED:

      1)    This matter will proceed to trial on stipulated facts.

      2)    The parties’ stipulated facts shall be filed on or before April 4, 2019.

       3)    Defendant’s motion to untimely object to and/or appeal the findings
and recommendation of the undersigned magistrate judge on Defendant’s motion
to dismiss (see Filing Nos. 17, 27 and 29) shall be filed on or before April 4,
2019.
       4)    Due to the uncertainty on how Defendant wished to proceed with
this case, the removal from the trial calendar while that decision was made, and
the parties’ current need to prepare a factual stipulation in lieu of presenting
evidence at trial, the time between today’s date and April 4, 2019, shall be
deemed excludable time in any computation of time under the requirements of
the Speedy Trial Act, because although counsel have been duly diligent,
additional time is needed to adequately prepare this case for trial and failing to
grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(1) & (h)(7). Failing to timely object to this order as provided under this
court’s local rules will be deemed a waiver of any right to later claim the time
should not have been excluded under the Speedy Trial Act.

      March 19, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
